DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed August 23, 2021, applicant submitted an amendment filed on November 22, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
	Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling (PGPUB 2018/0137865) in view of Kwok-Suzuki et al. (PGPUB .

Regarding claims 1, 9 and 17, Ling discloses a method, apparatus and medium, hereinafter referenced as a method for outputting information, comprising: 
at least one processor (processor; p. 0039); and 
a memory storing instructions, wherein the instructions when executed by the at least one processor (memory; p. 0047), cause the at least one processor to perform operations, the operations comprising:
receiving a message of requesting to enter a target user mode, the message being inputted by a first user (receiving a request to use an online banking service; p. 0034); 
determining identity information of the first user according to a pre-trained voiceprint recognition model or a predetermined answer set (capturing training data), wherein a voiceprint characteristic vector recognized by the voiceprint recognition model (voiceprint recognition modeling) has a corresponding relationship with the identity information of a user (user’s identity), or an answer in the answer set has a corresponding relationship with the identity information of the user (p. 0034), elements of the voiceprint characteristic vector comprise a frequency (p. 0053, 0066), but does not specifically teach determining whether the target user mode matches the identity information of the first user and selecting, if the target user mode matches the identity information, an operation option page matching the target user mode from a preset operation option page set, to output the operation option page and wherein the 
Kwok-Suzuki discloses a method comprising:
determining whether the target user mode matches the identity information of the first user (determine that a child is trying to watch an adult movie; p. 0050); and 
selecting, if the target user mode matches the identity information, an operation option page matching the target user mode from a preset operation option page set, to output the operation option page (granting access/displaying appropriate data; p. 0033, 0050), to select settings according to users preferences.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to control user’s access to secure devices and to determine whether the user is capable of performing certain function.
Ling in view of Kwok-Suzuki discloses a method as described above, but does not specifically teach wherein the elements of the voiceprint characteristic vector comprise a wavelength, an intensity and a rhythm in a voice.
Sun discloses a method wherein the elements of the voiceprint characteristic vector comprise a wavelength, an intensity and a rhythm in a voice (p. 0034-0039, 0074), to reflect features of the user’s voice.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with determining certain features of voice.
Regarding claims 2 and 10, it is interpreted and rejected for similar reasons as set forth above.  In addition, Kwok-Suzuki discloses a method further comprising: 

Regarding claims 7 and 15, it is interpreted and rejected for similar reasons as set forth above.  In addition, Kwok-Suzuki discloses a method wherein the identity information comprises at least one of: 
gender, age or family member identifier (homeowner/friend profile; p. 0102).
Regarding claims 8 and 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Kwok-Suzuki discloses a method further comprising: 
in response to receiving second voice of a second user, generating a second voiceprint characteristic vector based on the second voice (voice sample; p. 0035, 0051-0053); 
inputting the second voiceprint characteristic vector into a voiceprint recognition model to obtain identity information of the second user, the recognition model being used to represent a corresponding relationship between the voiceprint characteristic vector (voice sample; p. 0035, 0051-0053) and the identity information of the user (identity; p. 0025-0029); and 
determining a younger user from the first user and the second user, and selecting an operation option page matching a user mode corresponding to the younger user from the preset operation option page set to output the operation option page (adult vs. child; p. 0050). 
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling in view of Kwok-Suzuki and Sun and in further view of Lew (PGPUB 2019/0238535), hereinafter referenced as Lew.

Regarding claims 3 and 11, Ling in view of Kwok-Suzuki and Sun discloses a method wherein the determining identity information of the first user comprises: 
in response to receiving first voice of the first user, generating a first voiceprint characteristic vector based on the first voice (Ling/p. 0034); and 
inputting the first voiceprint characteristic vector into the voiceprint recognition model to obtain the identity information of the first user (Ling/p. 0034), but does not specifically teach wherein classifiers used in the 2 4888-3181-3636.1voiceprint recognition model comprise a decision tree, a logistic regression, a naive Bayes and a neural network.
Lew discloses a method wherein classifiers used in the 2 4888-3181-3636.1voiceprint recognition model comprise a decision tree, a logistic regression, a naive Bayes and a neural network (p. 0055), to help assist with voice recognition and authenticating a user.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with adjusting learned parameters, to better identify a voice of a user.

Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling in view of Kwok-Suzuki and Sun and in further view of Shelton et al. (USPN 10,019,561), hereinafter referenced as Shelton.

claims 4 and 12, Ling in view of Kwok-Suzuki and Sun disclose a method as described above, but does not specifically teach wherein the determining identity information of the first user comprises: 
outputting a question for verifying user identity information; 
determining, in response to receiving reply information inputted by the first user, whether an answer matching the reply information is included in the answer set; and
determining, if the answer is included in the predetermined answer set, the user identity information corresponding to the answer matching the reply information as the identity information of the first user. 
Shelton discloses a method as described above, but does not specifically teach wherein the determining identity information of the first user comprises: 
outputting a question for verifying user identity information (security question; col. 2, line 22-33, col. 12, lines 32-50 and col. 13, line 65 – col. 14, line 10); 
determining, in response to receiving reply information inputted by the first user, whether an answer matching the reply information is included in the answer set (matching; col. 2, line 22-33, col. 12, lines 32-50 and col. 13, line 65 – col. 14, line 10); and 
determining, if the answer is included in the predetermined answer set, the user identity information corresponding to the answer matching the reply information as the identity information of the first user (matching; col. 2, line 22-33, col. 12, lines 32-50 and col. 13, line 65 – col. 14, line 10), to provide certainty. 
.

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling in view of Kwok-Suzuki, Sun, Vair et al. (PGPUB 2011/0040561), hereinafter referenced as Vair and in further view of Kuhn et al. (USPN 6,141,644), hereinafter referenced as Kuhn.

Regarding claims 5 and 13, Ling in view of Kwok-Suzuki and Sun disclose a method as described above, but does not specifically teach wherein the generating a first voiceprint characteristic vector based on the first voice comprises: 
importing the first voice into a pre-trained universal background model to perform mapping to obtain a first voiceprint characteristic super-vector, the universal background model being used to represent a corresponding relationship between voice and the voiceprint characteristic super-vector; and 
performing a dimension reduction on the first voiceprint characteristic super-vector to obtain the first voiceprint characteristic vector, wherein the first voiceprint characteristic super- vector is reduced by super-vector dimension through a supervised dimension reduction algorithms, and is mapped to the voiceprint characteristic super-vector having a lower dimension.

importing the first voice into a pre-trained universal background model (UBM; p. 0036, 0042-0051) to perform mapping to obtain a first voiceprint characteristic super-vector, the universal background model being used to represent a corresponding relationship between voice and the voiceprint characteristic super-vector (supervectors; p. 0012-0017, 0037-0042, 0060); and 
performing a dimension reduction on the first voiceprint characteristic super-vector to obtain the first voiceprint characteristic vector (a dimensionality reduction; p. 0039), to allow better accuracy improvement on speaker recognition task. 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with providing accurate recognition results.
Kuhn discloses a method wherein the first voiceprint characteristic super- vector is reduced by super-vector dimension through a supervised dimension reduction algorithms, and is mapped to the voiceprint characteristic super-vector having a lower dimension (column 11, lines 17-44), to enhance the recognition process.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with authenticating and identifying a speaker.

Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling in view of Kwok-Suzuki and Sun and in further view of Junqua et al. (USPN 9,415,257), hereinafter referenced as Junqua.

claims 6 and 14, Ling in view of Kwok-Suzuki and Sun disclose a method as described above, but does not specifically teach a method further comprising: 
recording, in response to determining the first user belonging to a predetermined population group according to the identity information of the first user, a time point of determining the identity information of the first user as a viewing start time of the first user; and 
outputting time prompting information or performing a turnoff operation, in response to determining at least one of a difference between a current time and the viewing start time of the first user being greater than a viewing duration threshold of the predetermined population group or the current time being within a predetermined time interval. 
Junqua discloses a method comprising:
selecting, if the target user mode does not match the identity information, an operation option page matching a user mode matching the identity information of the first user from the preset operation option page set, to output the operation option page (providing control and only allowing a child to access certain channels; col. 2, line 64 – column 3, line 5);
importing the first voice into a pre-trained universal background model to perform mapping to obtain a first voiceprint characteristic super-vector, the universal background model being used to represent a corresponding relationship between voice and the voiceprint characteristic super-vector (col. 8, line 39 – col. 9, line 59 and col. 10, line 42-64); and 

recording (logging), in response to determining the first user belonging to a predetermined population group according to the identity information of the first user (young kids/children/certain viewers), a time point of determining the identity information of the first user as a viewing start time of the first user (viewing duration; col. 1, lines 55-67 with col, 3, line 15-26); and 
outputting time prompting information or performing a turnoff operation, in response to determining at least one of a difference between a current time and the viewing start time of the first user being greater than a viewing duration threshold of the predetermined population group or the current time being within a predetermined time interval (viewing duration; col. 1, lines 55-67 with col, 3, line 15-26), to construct adapted models. 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to enhance ease, use and versatility of devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657